NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

SAMMY THORNTON,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                             Case No. 2D14-5297
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 8, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Roger A. Alcott, Judge.

Sammy Thornton, pro se.




LUCAS, Judge.

              The post conviction court denied Sammy Thornton's untimely motion for

extension of time to file an amended motion under Florida Rule of Criminal Procedure

3.850 and then summarily denied the untimely filed amended motion. We find no abuse

of discretion on the part of the postconviction court and accordingly affirm. See Fla. R.

Crim. P. 3.850(f)(2) ("[I]f the defendant fails to file an amended motion within the time

allowed for such amendment, the court, in its discretion, may permit the defendant an
additional opportunity to amend the motion or may enter a final, appealable order

summarily denying the motion with prejudice.").

             Affirmed.



CASANUEVA and MORRIS, JJ., Concur.




                                          -2-